UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4186 John Hancock Income Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 83.40% (Cost $142,659,115) Advertising 0.45% R.H. Donnelley Corp., Sr Disc Note Ser A-1 6.875% 01-15-13 B $200 189,000 Sr Disc Note Ser A-2 6.875 01-15-13 B 300 283,500 Sr Note (M)(S) 8.875 10-15-17 B 280 284,200 Aerospace & Defense 0.14% TransDigm, Inc., Gtd Sr Sub Note (S) 7.750 07-15-14 B- 240 242,400 Agricultural Products 0.31% Chaoda Modern Agriculture (Holdings) Ltd., Gtd Sr Note (Cayman Islands) (F)(L)(S) 7.750 02-08-10 BB 545 530,013 Airlines 1.03% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1A 6.545 02-02-19 A- 359 361,178 Pass Thru Ctf Ser 2000-2 Class B 8.307 10-02-19 BB- 398 397,027 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 B+ 130 126,547 Delta Airlines, Inc., Sr Pass Thru Ctf Ser 02-1 6.417 07-02-12 AAA 825 842,531 Apparel Retail 0.13% Hanesbrands, Inc., Gtd Sr Floating Rate Note Ser B (P) 8.784 12-15-14 B- 220 218,900 Automotive Retail 0.12% Avis Budget Car Rental LLC, Gtd Sr Note 7.625 05-15-14 BB- 200 196,500 Broadcasting & Cable TV 0.73% Comcast Cable Communications Holdings, Inc., Page 1 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2007 (unaudited) Gtd Note 8.375 03-15-13 BBB+ 395 442,731 Nexstar Finance, Inc., Sr Sub Note 7.000 01-15-14 CCC+ 340 326,400 Rogers Cable, Inc., Sr Sec Note (Canada) (F) 6.750 03-15-15 BB+ 455 467,576 Casinos & Gaming 5.49% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 BB- 460 464,600 Downstream Development Authority of the Quapaw Tribe of Oklahoma, Sr Note (M)(S) 12.000 10-15-15 B- 500 487,500 Fontainbleau Las Vegas Holdings Ltd., Note (S) 10.250 06-15-15 CCC+ 395 370,313 Greektown Holdings LLC, Sr Note (S) 10.750 12-01-13 CCC+ 315 311,850 Harrah's Operating Co., Inc., Gtd Sr Bond 5.625 06-01-15 BB 425 337,875 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B- 500 497,500 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 500 510,000 Majestic Star Casino LLC, Gtd Sr Sec Note 9.500 10-15-10 B+ 65 62,400 Mashantucket West Pequot, Bond (S) 5.912 09-01-21 BBB- 285 269,202 MTR Gaming Group, Inc., Gtd Sr Sub Note Ser B 9.000 06-01-12 B- 290 287,100 Pinnacle Entertainment, Inc., Sr Sub Note (L)(S) 7.500 06-15-15 B- 1,000 946,250 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B 215 235,963 Seminole Hard Rock Entertainment, Sr Sec Note (P)(S) 8.194 03-15-14 BB 500 488,125 Seminole Tribe of Florida, Bond (S) 6.535 10-01-20 BBB- 650 641,342 Seneca Gaming Corp., Sr Note 7.250 05-01-12 BB 875 881,562 Shingle Springs Tribal Gaming Authority, Sr Note (S) 9.375 06-15-15 B 200 202,000 Trump Entertainment Resorts, Inc., Gtd Sr Sec Note (L) 8.500 06-01-15 B 325 270,562 Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125 09-15-14 B+ 1,540 1,593,900 Waterford Gaming LLC, Sr Note (S) 8.625 09-15-14 BB- 370 381,100 Commodity Chemicals 0.14% Sterling Chemicals, Inc., Sr Sec Note (S) 10.250 04-01-15 B- 235 240,875 Page 2 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2007 (unaudited) Construction & Farm Machinery & Heavy Trucks 0.30% Manitowoc Co., Inc. (The), Gtd Sr Note 7.125 11-01-13 BB- 500 497,500 Consumer Finance 2.82% CIT Group, Inc., Sr Note 5.000 02-13-14 A 375 338,605 Ford Motor Credit Co., Note 7.375 10-28-09 B 1,625 1,593,405 Sr Note 9.875 08-10-11 B 295 298,796 Sr Note 8.000 12-15-16 B 140 130,971 General Motors Acceptance Corp., Note 6.750 12-01-14 BB+ 550 498,507 Sr Note 6.000 12-15-11 BB+ 465 429,185 HSBC Finance Capital Trust IX, Gtd Note (5.911% to 11-30-15 then variable) 5.911 11-30-35 A 800 759,341 Nelnet, Inc., Note 7.400 09-29-36 BBB- 715 701,358 Department Stores 0.29% Penney, J.C. Co., Inc., Deb 7.650 08-15-16 BBB- 445 484,342 Diversified Banks 4.38% Banco Mercantil del Norte SA, Sub Note (Mexico) (F)(S) 6.862 10-13-21 Baa2 685 683,751 Bank of New York, Cap Security (S) 7.780 12-01-26 A- 650 675,285 Barclays Bank Plc, Perpetual Bond (6.860% to 6-15-32 then variable) (United Kingdom) (F)(S) 6.860 09-29-49 A+ 1,655 1,620,746 Chuo Mitsui Trust & Banking Co. Ltd., Perpetual Sub Note (5.506% to 4-15-15 then variable) (Japan) (F)(S) 5.506 12-15-49 Baa1 940 867,655 ICICI Bank Ltd., Note (India) (F)(M)(S) 6.625 10-03-12 BBB- 640 639,462 Lloyds TSB Group Plc, Bond (United Kingdom) (F)(S) 6.267 11-14-49 A 730 667,715 Royal Bank of Scotland Group Plc, Jr Sub Bond (7.640% to 9-29-17 then variable) (United Kingdom) (F)(M) 7.640 03-29-49 A 390 390,000 Perpetual Bond (7.648% to 9-30-31 then variable) (United Kingdom) (F) 7.648 08-29-49 A 650 680,077 Page 3 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2007 (unaudited) Societe Generale, Sub Note (France) (F)(S) 5.922 04-05-49 A+ 460 435,758 Standard Chartered Plc, Bond (Great Britain) (F)(P)(S) 7.014 06-30-49 BBB+ 500 474,651 Sub Note (Great Britain) (F)(L)(S) 6.400 09-26-17 A 235 235,356 Diversified Chemicals 1.41% Mosiac Co. (The), Sr Note (S) 7.625 12-01-16 BB- 290 309,213 NOVA Chemicals Corp., Med Term Note (Canada) (F)(L) 7.400 04-01-09 B+ 2,045 2,055,225 Diversified Commercial & Professional Services 0.46% Hutchison Whampoa International Ltd., Gtd Sr Note (Cayman Islands) (F)(S) 6.500 02-13-13 A- 750 778,822 Diversified Financial Services 1.42% Comerica Capital Trust II, Gtd Bond 6.576 02-20-37 BBB+ 350 316,253 Cosan Finance Ltd., Gtd Bond (Brazil) (F)(L)(S) 7.000 02-01-17 BB 300 288,000 Huntington Capital III, Gtd Sub Bond (P) 6.650 05-15-37 BBB- 590 558,775 QBE Capital Funding II LP, Gtd Sub Bond (Jersey Islands) (F)(P)(S) 6.797 06-29-49 BBB 695 681,493 SMFG Preferred Capital Ltd., Perpetual Bond (6.078% to 1-25-17 then variable) (Cayman Islands) (F)(S) 6.078 01-25-49 BBB 590 545,567 Diversified Metals & Mining 0.39% Freeport-McMoRan Copper & Gold, Inc., Sr Note 8.375 04-01-17 BB 130 142,025 Vedanta Resources Plc, Sr Note (United Kingdom) (F)(S) 6.625 02-22-10 BB 510 507,450 Diversified REITs 0.17% HRPT Properties Trust, Sr Note 6.650 01-15-18 BBB 285 280,228 Drug Retail 0.34% CVS Caremark Corp., Sr Note 5.750 06-01-17 BBB+ 585 570,990 Electric Utilities 5.51% Abu Dhabi National Energy Co., Bond (United Arab Emirates) (F)(S) 6.500 10-27-36 A+ 935 925,545 Page 4 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2007 (unaudited) AES Eastern Energy LP, Sr Pass Thru Ctf Ser 1999-A 9.000 01-02-17 BB+ 1,005 1,060,673 Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB- 736 816,077 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06-01-17 BBB- 700 785,578 FPL Energy National Wind, Sr Sec Note (S) 5.608 03-10-24 BBB- 347 341,994 HQI Transelect Chile SA, Sr Note (Chile) (F) 7.875 04-15-11 BBB- 1,230 1,304,136 Indiantown Cogeneration LP, 1st Mtg Note Ser A-9 9.260 12-15-10 BB+ 338 356,945 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11-14-11 BB- 325 343,688 Monterrey Power SA de CV, Sr Sec Bond (Mexico) (F)(S) 9.625 11-15-09 BBB 514 553,410 Pepco Holdings, Inc., Note 6.450 08-15-12 BBB- 565 588,406 PNPP II Funding Corp., Deb 9.120 05-30-16 BBB- 458 520,833 TXU Corp., Sec Bond 7.460 01-01-15 BB 545 560,162 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB- 1,111 1,117,661 Electronic Equipment Manufacturers 0.63% Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB- 775 803,622 Tyco Electronics Group SA, Gtd Sr Bond (Luxembourg) (F)(S) 6.550 10-01-17 BBB 260 263,247 Gas Utilities 0.59% KN Capital Trust I, Gtd Cap Security Ser B 8.560 04-15-27 B- 445 431,650 Southern Union Co., Jr Sub Note 7.200 11-01-66 BB 565 567,576 Health Care Facilities 0.78% Community Health Systems, Inc., Sr Note (S) 8.875 07-15-15 B- 280 287,700 Sun Healthcare Group, Inc., Sr Sub Note (S) 9.125 04-15-15 CCC+ 1,000 1,020,000 Health Care Services 0.56% Alliance Imaging, Inc., Sr Sub Note (L) 7.250 12-15-12 B- 440 421,300 HEALTHSOUTH Corp., Gtd Sr Note (P) 11.409 06-15-14 CCC+ 500 521,250 Page 5 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2007 (unaudited) Industrial Machinery 0.27% Trinity Industries, Inc., Pass Thru Ctf (S) 7.755 02-15-09 Baa2 457 449,807 Insurance 0.33% Merna Reinsurance Ltd., Sub Note Ser B (P) 7.110 07-07-10 A2 550 549,230 Integrated Oil & Gas 1.15% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 615 679,883 Petro-Canada, Deb (Canada) (F) 9.250 10-15-21 BBB 1,000 1,263,677 Integrated Telecommunication Services 2.56% Axtel SAB de CV, Sr Note (Mexico) (F)(S) 7.625 02-01-17 BB- 520 512,200 Bellsouth Corp., Deb 6.300 12-15-15 A 957 988,243 Cincinnati Bell, Inc., Gtd Sr Sub Note 8.375 01-15-14 B- 325 324,188 Qwest Capital Funding, Inc., Gtd Note 7.000 08-03-09 B+ 1,000 1,005,000 Qwest Corp., Sr Note 7.875 09-01-11 BBB- 445 467,250 Sprint Capital Corp., Gtd Sr Note 6.900 05-01-19 BBB+ 1,000 1,003,955 Investment Banking & Brokerage 0.46% Mizuho Financial Group Cayman Ltd., Gtd Sub Bond (Cayman Islands) (F) 8.375 12-29-49 A2 750 781,185 IT Consulting & Other Services 0.24% NCR Corp., Note 7.125 06-15-09 BBB- 390 403,269 Leisure Products 0.14% Hasbro, Inc., Sr Note 6.300 09-15-17 BBB 230 228,986 Life & Health Insurance 0.43% Lincoln National Corp., Jr Sub Bond 6.050 04-20-17 A- 250 240,723 Provident Financing Trust I, Gtd Cap Security (L) 7.405 03-15-38 B+ 485 475,048 Page 6 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2007 (unaudited) Marine 1.05% CMA CGM SA, Sr Note (France) (F)(S) 7.250 02-01-13 BB+ 700 679,000 Minerva Overseas Ltd., Gtd Note (Cayman Islands) (F)(S) 9.500 02-01-17 B 680 671,500 Navios Maritime Holdings, Inc., Sr Note (Marshall Islands) (F)(S) 9.500 12-15-14 B 400 412,500 Metal & Glass Containers 0.67% Blaze Recycling & Metals LLC, Sr Sec Note (S) 10.875 07-15-12 B 120 120,000 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 B 500 517,500 Vitro SAB de CV, Sr Note Ser WI (Mexico) (F) 9.125 02-01-17 B 500 491,250 Movies & Entertainment 0.19% Cinemark, Inc., Sr Disc Note, Step Coupon (O)(P) 9.750 03-15-14 CCC+ 245 231,525 Qubecor Media, Inc., Note (Canada) (F)(M)(S) 7.750 03-15-16 B 95 90,606 Multi-Line Insurance 1.69% Genworth Financial, Inc., Jr Sub Note 6.150 11-15-66 BBB+ 430 402,088 Horace Mann Educators Corp., Sr Note 6.850 04-15-16 BBB 395 407,059 Liberty Mutual Group, Bond (S) 7.500 08-15-36 BBB 885 907,152 Jr Gtd Sub Bond (S) 7.800 03-15-37 BB+ 705 686,112 Sul America Participacoes SA, Bond (Brazil) (F)(S) 8.625 02-15-12 B 430 440,750 Multi-Media 0.66% News America Holdings, Gtd Sr Deb 7.750 01-20-24 BBB 1,020 1,117,137 Multi-Utilities 1.43% CalEnergy Co., Inc., Sr Bond 8.480 09-15-28 BBB+ 550 670,889 Dynegy-Roseton Danskamme, Gtd Pass Thru Ctf Ser B 7.670 11-08-16 B 500 502,500 Salton Sea Funding Corp., Sec Note Ser C 7.840 05-30-10 BBB- 1,204 1,236,328 Office Services & Supplies 0.41% Xerox Corp., Sr Note 6.750 02-01-17 BB+ 670 685,776 Page 7 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2007 (unaudited) Oil & Gas Drilling 0.36% Allis-Chalmers Energy, Inc., Gtd Sr Note 8.500 03-01-17 B 335 324,113 Delek & Avner-Yam Tethys Ltd., Sr Sec Note (Israel) (F)(S) 5.326 08-01-13 BBB- 281 280,329 Oil & Gas Refining & Marketing 0.27% Premcor Refining Group, Inc., Sr Note 9.500 02-01-13 BBB 430 454,057 Oil & Gas Storage & Transportation 1.18% Markwest Energy Partners LP/Markwest Energy Finance Corp., Gtd Sr Note Ser B 8.500 07-15-16 B 545 536,825 TEPPCO Partners LP, Jr Sub Note (P) 7.000 06-01-67 BB 695 630,765 Williams Partners LP, Gtd Sr Note 7.250 02-01-17 BB+ 800 816,000 Paper Packaging 0.83% Smurfit-Stone Container Enterprises, Inc., Sr Note 8.375 07-01-12 CCC+ 1,000 1,000,000 Sr Note 8.000 03-15-17 CCC+ 245 240,713 US Corrugated, Inc., Sr Sec Note 10.000 06-01-13 CCC+ 160 148,800 Paper Products 1.09% Graphic Packaging International Corp., Sr Note 8.500 08-15-11 B- 445 452,788 Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB- 365 355,005 Verso Paper Holdings LLC, Sr Sec Note (S) 9.125 08-01-14 B+ 1,000 1,030,000 Property & Casualty Insurance 0.96% Chubb Corp. (The), Sub Note (L) 6.375 03-29-67 BBB+ 500 497,051 Ohio Casualty Corp., Sr Note 7.300 06-15-14 BBB- 750 802,140 Progressive Corp., Jr Sub Deb (P) 6.700 06-15-37 A- 330 320,161 Publishing 0.21% Idearc, Inc., Gtd Sr Note 8.000 11-15-16 B+ 355 354,113 Page 8 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2007 (unaudited) Real Estate Management & Development 1.61% Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB- 175 187,460 Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB- 505 489,613 Post Apartment Homes, Sr Note 5.125 10-12-11 BBB 870 851,185 Shimao Property Holding Ltd., Gtd Sr Note (Cayman Islands) (F)(S) 8.000 12-01-16 BB+ 940 930,600 Ventas Realty LP/Capital Corp., Sr Note 6.625 10-15-14 BB+ 250 249,375 Regional Banks 1.37% NB Capital Trust IV, Gtd Cap Security 8.250 04-15-27 A 1,170 1,217,654 Sovereign Capital Trust VI, Gtd Note 7.908 06-13-36 BB+ 480 506,518 SunTrust Capital VIII, Gtd Bond (6.100% to 12-15-36 then variable) 6.100 12-01-66 A- 635 576,042 Semiconductors 0.57% Freescale Semiconductor, Inc., Sr Note (S) 8.875 12-15-14 B 1,000 965,000 Soft Drinks 0.61% Panamerican Beverages, Inc., Sr Note (Panama) (F) 7.250 07-01-09 BBB+ 1,000 1,025,268 Specialized Finance 2.40% Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S) 8.144 05-01-21 BB 1,000 1,080,000 Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 7.160 02-15-12 Baa2 500 495,025 Drummond Co., Inc., Sr Note (L)(S) 7.375 02-15-16 BB- 500 465,000 ESI Tractebel Acquistion Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 862 889,012 Graftech Finance, Inc., Gtd Sr Note 10.250 02-15-12 B 333 347,152 USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S) 6.091 12-15-49 A+ 800 768,441 Specialty Chemicals 0.34% American Pacific Corp., Sr Note (S) 9.000 02-01-15 B 550 563,750 Page 9 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2007 (unaudited) Steel 0.39% WCI Steel Acquisition, Inc., Sr Sec Note (G) 8.000 05-01-16 B+ 655 651,725 Thrifts & Mortgage Finance 27.43% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO (P) Zero 12-25-46 AAA 14,247 703,463 American Tower Trust, Mtg Pass Thru Ctf Ser 2007-1A Class D (S) 5.957 04-15-37 BBB 865 819,994 Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P) 5.353 09-10-47 AAA 300 296,500 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 5.881 03-20-36 AAA 1,088 1,098,295 Mtg Pass Thru Ctf Ser 2006-D Class 6B2 (P) 5.947 05-20-36 AA 1,827 1,684,189 Bear Stearns Adjustable Rate Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B2 (P) 4.885 03-25-35 AA+ 847 848,215 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P) 5.304 04-25-35 AA+ 597 601,564 Mtg Pass Thru Ctf Ser 2006-1 Class 23A1 (P) 5.623 02-25-36 AAA 927 920,857 Mtg Pass Thru Ctf Ser 2006-4 Class 3B1 6.342 07-25-36 AA 2,526 2,532,046 Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2006-PW14 Class D (P)(S) 5.412 12-01-38 A 655 586,366 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 539 526,010 Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A (P) 5.843 12-25-35 AAA 801 806,999 Citigroup/Deutsche Bank Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CD1 Class C (P) 5.400 07-15-44 AA 295 282,705 ContiMortgage Home Equity Loan Trust, Pass Thru Ctf Ser 1995-2 Class A-5 8.100 08-15-25 AAA 84 83,638 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO (P) 1.785 11-20-35 AAA 8,459 293,413 Mtg Pass Thru Ctf Ser 2006-0A8 Class X IO 2.000 06-25-47 AAA 7,324 265,507 Mtg Pass Thru Ctf Ser 2006-0A8 Class X IO (P) 5.983 07-25-46 AAA 10,776 404,108 Page 10 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2007 (unaudited) Mtg Pass Thru Ctf Ser 2006-0A10 Class XPP IO (P) 1.950 08-25-46 AAA 5,654 220,840 Mtg Pass Thru Ctf Ser 2006-0A12 Class X IO (P) 2.171 09-20-46 AAA 19,196 875,799 Mtg Pass Thru Ctf Ser 2006-11CB Class 3A1 6.500 05-25-36 Aaa 3,302 3,334,693 Crown Castle Towers LLC, Mtg Pass Thru Ctf Ser 2006-1A Class G 6.795 11-15-36 Ba2 3,000 2,903,490 DB Master Finance LLC, Sub Bond Ser 2006-1 Class M1 (S) 8.285 06-20-31 BB 340 349,218 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1 Class M1 (S) 7.629 04-25-37 BB 1,000 967,650 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.215 12-25-34 AA 468 461,462 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P) 6.189 05-25-36 AA 1,547 1,584,964 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 495 485,877 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 460 453,109 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 5.3417 08-25-34 AA 1,014 1,010,322 Mtg Pass Thru Ctf Ser 2006-4F Class 6A1 6.500 05-25-36 AAA 4,019 4,076,902 Harborview Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-8 Class 1X IO (P) 1.579 09-19-35 AAA 8,079 232,266 Mtg Pass Thru Ctf Ser 2007-4 Class ES IO (G)(S) Zero 07-19-47 AAA 24,647 219,509 Mtg Pass Thru Ctf Ser 2007-6 Class ES IO (G)(S) Zero 11-19-15 AAA 17,518 134,123 Sub Bond Ser 2007-3 Class ES IO (G)(S) Zero 05-19-47 AAA 24,610 188,418 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.397 05-25-35 AA 512 516,402 Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 389 393,051 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO Zero 10-25-36 AAA 17,776 477,727 Mtg Pass Thru Ctf Ser 2006-AR19 Class 1B1 (P) 6.409 08-25-36 AA 453 467,728 JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 2,035 1,929,543 Page 11 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2007 (unaudited) JP Morgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 907 898,668 Merrill Lynch Mortgage Investors Trust, Mtg Pass Thru Ctf Ser 2006-AF1 Class MF1 6.104 08-25-36 AA 1,225 1,161,784 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 (P) 5.374 11-14-42 AAA 840 829,161 Mtg Pass Thru Ctf Ser 2006-IQ12 Class E 5.538 12-15-43 A+ 640 586,764 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.348 05-25-35 AA 419 411,193 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 5.959 12-25-35 AAA 3,364 3,386,320 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 225 223,777 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 200 199,196 Sub Bond Ser 2006-1A Class H (S) 7.389 11-15-36 Ba3 365 349,208 Sub Bond Ser 2006-1A Class J (S) 7.825 11-15-36 B1 220 206,723 Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 514 519,013 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-AR4 Class B1 (P) 4.672 04-25-35 AA 1,512 1,467,943 Mtg Pass Thru Ctf Ser 2007-0A4 Class XPPP IO Zero 04-25-47 Aaa 20,083 367,523 Mtg Pass Thru Ctf Ser 2007-0A5 Class 1XPP IO Zero 06-25-47 Aaa 46,889 622,690 Mtg Pass Thru Ctf Ser 2007-0A6 Class 1XPP IO Zero 07-25-47 Aaa 27,280 343,732 Mtg Pass Thru Ctf Ser 2007-1 Class B1 6.205 02-25-37 AA 575 533,565 Tires & Rubber 0.18% Goodyear Tire & Rubber Co. (The), Sr Note (S) 8.625 12-01-11 B 285 297,825 Tobacco 0.77% Alliance One International, Inc., Gtd Sr Note (S) 8.500 05-15-12 B 245 240,100 Reynolds American, Inc., Gtd Sr Sec Note 7.250 06-01-13 BB 1,000 1,055,708 Page 12 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2007 (unaudited) Wireless Telecommunication Services 2.56% Citizens Communications Co., Sr Note 6.250 01-15-13 BB+ 460 448,500 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D 5.612 06-15-35 Baa2 1,340 1,316,255 Digicel Group Ltd., Sr Note (Bermuda) (F)(S) 8.875 01-15-15 Caa2 580 545,200 Dobson Cellular Systems, Inc., Gtd Sr Sec Note 9.875 11-01-12 B- 1,000 1,080,000 Mobile Telesystems Finance SA, Gtd Sr Note (Luxembourg) (F)(S) 9.750 01-30-08 BB- 400 403,560 Nextel Communications, Inc., Sr Note Ser D 7.375 08-01-15 BBB 500 508,153 Credit Issuer, description rating (A) Shares Value Preferred stocks 4.88% (Cost $7,978,883) Agricultural Products 0.65% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 12,500 1,086,329 Broadcasting & Cable TV 0.59% CBS Corp., 7.250% BBB 40,000 998,800 Diversified Banks 0.82% Bank One Capital Trust VI, 7.20% A- 55,000 1,379,400 Diversified Metals & Mining 0.92% Freeport McMoRan Copper & Gold, Inc., 6.75%, Conv B+ 10,000 1,551,000 Integrated Telecommunication Services 0.56% Telephone & Data Systems, Inc., 7.60%, Ser A BB+ 40,000 943,600 Real Estate Management & Development 1.34% Apartment Investment & Management Co., 8.00%, Ser T B+ 55,000 1,361,250 Public Storage, Inc., 6.50%, Depositary Shares, Ser W BBB+ 40,000 884,400 Page 13 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2007 (unaudited) Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 0.41% (Cost $693,997) Education Services 0.11% Riverdeep Interactive Learning Ltd., Tranche B Tranche B, 11-28-13 B $199 196,608 Hotels, Resorts & Cruise Lines 0.30% East Valley Tourist Development Authority, Tranche (Fac LN5501750), 8-06-12 (G) B3 500 500,000 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 62.17% (Cost $104,919,339) Government U.S. Agency 62.17% Federal Home Loan Mortgage Corp., 20 Yr Pass Thru Ctf 11.250 01-01-16 AAA 15 15,515 30 Yr Adj Rate Pass Thru Ctf (P) 5.157 11-01-35 AAA 2,049 2,008,672 30 Yr Pass Thru Ctf 6.000 08-01-34 AAA 2,026 2,028,746 30 Yr Pass Thru Ctf 5.500 04-01-33 AAA 1,604 1,575,342 30 Yr Pass Thru Ctf 5.500 05-15-35 AAA 3,000 2,899,820 CMO REMIC 2978-CL 5.500 01-15-31 AAA 2,695 2,677,743 CMO REMIC 3174-CB 5.500 02-15-31 AAA 300 301,132 CMO-REMIC 3294-NB 5.500 12-15-29 AAA 340 338,031 CMO-REMIC 3320-PB 5.500 11-15-31 AAA 1,030 1,030,166 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 16 15,886 15 Yr Pass Thru Ctf 7.000 09-01-12 AAA 3 2,796 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 33 34,041 15 Yr Pass Thru Ctf 6.000 05-01-21 AAA 780 790,268 30 Yr Adj Rate Pass Thru Ctf (P) 5.757 04-01-37 AAA 7,402 7,406,064 30 Yr Adj Rate Pass Thru Ctf (P) 5.315 11-01-35 AAA 3,545 3,515,011 Page 14 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2007 (unaudited) 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 385 392,233 30 Yr Pass Thru Ctf 6.500 12-01-36 AAA 408 415,470 30 Yr Pass Thru Ctf 6.500 08-01-37 AAA 2,980 3,034,881 30 Yr Pass Thru Ctf 6.000 05-01-35 AAA 3,241 3,245,744 30 Yr Pass Thru Ctf 6.000 08-01-35 AAA 1,829 1,833,631 30 Yr Pass Thru Ctf 6.000 04-01-36 AAA 1,689 1,691,576 30 Yr Pass Thru Ctf 6.000 08-01-36 AAA 11,982 12,001,440 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 16,241 16,268,137 30 Yr Pass Thru Ctf 6.000 11-01-36 AAA 2,294 2,297,430 30 Yr Pass Thru Ctf 6.000 12-01-36 AAA 3,527 3,533,238 30 Yr Pass Thru Ctf 6.000 01-01-37 AAA 656 656,628 30 Yr Pass Thru Ctf 6.000 05-01-37 AAA 4,187 4,193,145 30 Yr Pass Thru Ctf 6.000 07-01-37 AAA 3,149 3,153,566 30 Yr Pass Thru Ctf 5.500 04-01-35 AAA 1,948 1,912,252 30 Yr Pass Thru Ctf 5.500 11-01-35 AAA 1,728 1,694,920 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 2,260 2,216,614 30 Yr Pass Thru Ctf 5.500 02-01-36 AAA 4,298 4,215,241 30 Yr Pass Thru Ctf 5.500 03-01-37 AAA 8,734 8,554,711 30 Yr Pass Thru Ctf 5.500 05-01-37 AAA 597 584,399 30 Yr Pass Thru Ctf 5.500 06-01-37 AAA 5,244 5,136,884 CMO REMIC 2006-67-PD 5.500 12-25-34 AAA 1,230 1,199,911 Note 6.000 05-30-25 AAA 1,720 1,695,234 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 4 4,917 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 4 4,594 30 Yr Pass Thru Ctf 9.500 02-15-25 AAA 13 13,765 Interest Maturity Par value Issuer, description, maturity date rate date Value Short-term investments 3.80% (Cost $6,395,824) Government U.S. Agency 0.71% Federal Home Loan Bank, Disc Note 4.000%(Y) 10-01-07 $1,200 1,200,000 Joint Repurchase Agreement 0.02% Joint Repurchase Agreement with Barclays Plc dated 9-28-07 at 3.950% to be repurchased at $33,011 on 10-1-07, collateralized by $21,202 of U.S. Treasury Inflation Indexed Bond, 3.625%, due 4-15-28 (valued at $33,660, including interest) 3.950% 33 33,000 Shares Cash Equivalents 3.07% John Hancock Cash Investment Trust (T)(W) 5,163,091 5,163,091 Page 15 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2007 (unaudited) Total investments (Cost $262,647,158) 154.66% Other assets and liabilities, net (1.74%) Fund preferred shares, at liquidation value (52.92%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. Page 16 John Hancock Income Securities Trust Financial futures contracts September 30, 2007 (unaudited) Number of Open contracts contracts Position Expiration Depreciation U.S. 10-year Treasury Note 274 Short Dec 07 $27,606 Financial futures contracts John Hancock Income Securities Trust Interest rate swap contracts September 30, 2007 (unaudited) Rate type Notional Payments made Payments received Termination amount by Fund by Fund date Appreciation $29,000,000 5.70% (a) 3-month LIBOR September 2010 $40,652 $40,652 (a) Fixed rate Interest rate swap contracts John Hancock Income Securities Trust Notes to Schedule of Investments September 30, 2007 (unaudited) IO Interest only (carries notional principal) REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (G) Security rated internally by John Hancock Advisers, LLC. (L) All or a portion of this security is on loan as of September 30, 2007. (M) These securities having an aggregate value of $1,891,768, or 1.12% of the net assets applicable to common shareholders, have been purchased as forward commitments - that is, the Fund has agreed on trade date to take delivery of and to make payment for these securities on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of these securities are fixed at trade date, although the Fund does not earn any interest on these until settlement date. The Fund has segregated assets with a current value at least equal to the amount of the forward commitments. Accordingly, the market value of $2,021,360 of Federal National Mortgage Assn., 6.000%, 6-1-36 has been segregated to cover the forward commitments. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on September 30, 2007. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $40,306,407, or 23.96% of the net assets applicable to common shareholders as of September 30, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield on September 30, 2007. The cost of investments owned on September 30, 2007, including short-term investments, was $262,647,158. Gross unrealized appreciation and depreciation of investments aggregated $2,236,503 and $4,696,388, respectively, resulting in net unrealized depreciation of $2,459,885. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (JHA), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of MFC, are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on a principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at their fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of a Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at their fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission (SEC), the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Securities lending The Fund may lend securities in amounts up to 331
